Citation Nr: 1614318	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for mechanical low back pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  During the January 2016 hearing, the Veteran submitted additional evidence in the form of a statement regarding the impact and symptoms of his back disability and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015). 

Additionally, since the most recent November 2013, supplemental statement of the case issued for the evaluation of the Veteran's back disability, additional evidence has been associated with the claims file, which the Veteran did not waive review thereof.  Such includes relevant evidence, specifically a May 2015 VA back conditions examination report.  However, as the claim regarding the Veteran's back disability and entitlement to a TDIU are remanded below for other matters, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran's TDIU claim was most recently denied in a July 2015 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for a higher initial evaluation currently before the Board, as the Veteran in a January 2016 statement, asserted he was unemployable due to his back disability, and must be adjudicated as such.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issues of entitlement to an evaluation in excess of 20 percent for mechanical low back pain and entitlement to a TDIU for additional development and consideration. 

In a January 2016 statement and in January 2016 testimony, the Veteran reported that he received disability benefits from the Social Security Administration (SSA) for his back disability.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Veteran's SSA records have not been obtained.  The Board finds there is a reasonable possibility that SSA records may be relevant to the Veteran's claim, as he reported such in the context of his back disability.  Thus, the SSA records should be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

Additionally, as relevant to treatment records, in January 2016 the Veteran testified he received treatment from "Nenzy" and at an emergency healthcare facility between Fresno and Victorville.  However, these treatment records are not associated with the claims file.  Thus, on remand, the Veteran should be requested to identify any outstanding private treatment records, to include those from "Nenzy" and at an emergency facility between Fresno and Victorville, and, after obtaining any necessary authorization from the Veteran, the AOJ should obtain such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Further, in a May 2015 Report of General Information, the Veteran requested that adjudication of his claim be deferred until x-rays taken the prior day by the VA Medical Center at Fresno, which is part of the VA Central California Health Care System, were available.  VA treatment records from VA Central California Health Care System, most recently dated in April 2015, are associated with the claims file.  Thus, while on remand, updated VA treatment records from such facility, and any associated outpatient clinics, should be obtained for consideration in the Veteran's appeal.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record). 

During the pendency of the claim for an increased rating for his back disability, the Veteran has been afforded several VA examinations.  Most recently in May 2015, a VA back conditions examination report did not find any radicular pain or any other signs or symptoms due to radiculopathy.  However, in January 2016 testimony, the Veteran reported numbness in his left leg, albeit he reported such for the past two years which is within the time frame of the prior VA back conditions examination.  Nevertheless, the Veteran is competent to report as to observable symptoms such as numbness, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, as the severity of the Veteran's mechanical back pain may have worsened to include a left leg component, a new VA examination for the claim is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Finally, as noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for his service-connected back disability, he asserted, in part, that this service-connected back disability rendered him unemployable.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for increased evaluation and is inextricably intertwined with such.  Accordingly, they must be considered together, and thus a decision by the Board on entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

2.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from "Nenzy" and at an emergency healthcare facility between Fresno and Victorville.  All attempts to obtain any records must be documented in the claims file.  The AOJ must make two attempts to obtain any records unless the first attempt demonstrates that further attempts would be futile.  If records are identified but not obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. 

3.  Obtain updated VA treatment records, pertaining to the Veteran, from the VA Central California Health Care System, to include any associated outpatient clinics, since April 2015 and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for VA examination, with a suitable examiner, to determine the current severity of his service-connected back disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded. It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes. 

The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested pain and numbness and describe any symptoms and functional limitations associated with such impairment(s), with consideration of the Veteran's January 2016 testimony of his left leg numbness.

The examiner should also comment upon the functional impact of the Veteran's service-connected back disability on his daily life and employment. 

A complete rationale should be given for all opinions and conclusions expressed in the report.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




